FILED

OCT 25 2013
UNITED STATES DISTRICT COURT Clerk, U.S. D|str|ct & Bankruptcy
FOR THE DISTRICT OF COLUMBIA Courts for the Dlstrict of Co|umbia

DONALD WHITE, )
)
Plaintiff, )

l 7

v. ) Civil Action No. /g' /
)
BARACK H. OBAMA, et al., )
)
)
Defendants. )
MEMORANDUM OPINION

This matter comes before the court on review of the plaintiffs application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim
upon which relief can be granted. 28 U.S.C. §§ l9l5(e)(l)(B), l9l5A(b)(l). ln Neitzke v.
Wz`lliam.s', 490 U.S. 319 (1989), the Supreme Court states that the trial court has the authority to
dismiss not only claims based on an indisputably meritless legal theory, but also claims whose
factual contentions are clearly baseless. Claims describing fantastic or delusional scenarios fall
into the category of cases whose factual contentions are clearly baseless. Id. at 328. The trial
court has the discretion to decide whether a complaint is frivolous, and such finding is
appropriate when the facts alleged are irrational or wholly incredible. Denton v. Hernandez, 504

u.s. 25, 33 (1992).

The Court is mindful that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404
U.S. 519, 520 (1972). Plaintiffs complaint sets forth no factual allegations whatsoever, and
instead demands an award of billions of dollars for unspecified acts of embezzlement attributed
to the defendants. The Court concludes that complaint is frivolous and therefore must be

dismiss@d. see 28 U.S.C. § 1915(@)(1)(13)_

An Order consistent with this Memorandum Opinion is issued separately.

 

DATE; w/\-,,.\ 5